Citation Nr: 1733978	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) from December 14, 2010 through September 9, 2013.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.
This case has a complex procedural history.  In November 2013, a Board decision denied a rating in excess of 70 percent from December 14, 2010 through September 9, 2013 for posttraumatic stress disorder (PTSD), and held that a TDIU issue had not been raised by the record during this timeframe as the Veteran was working part time, and a VA examiner noted in December 2010 that there was not total occupational and social impairment due to PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in an August 2014 Order granting a Joint Motion for Partial Remand (Joint Motion) and vacating the November 2013 Board decision to the extent that it denied consideration of entitlement to a TDIU between December 14, 2010 and September 9, 2013.

Pursuant to the Joint Motion, the matter of entitlement to a TDIU for the period in question was remanded to the Board for a finding on whether the Veteran's part-time job constituted marginal employment.  The Board was further cautioned against relying on the December 2010 VA examiner's opinion that the Veteran did not experience total occupational and social impairment due to PTSD when considering entitlement to a TDIU.  The parties reiterated that under Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), "total occupation impairment is not required for entitlement to a TDIU."

In October 2014, the Board issued a decision remanding the matter.  The RO was instructed to issue VCAA notice and provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4912, Request for Employment Information in Connection with Claim for Disability Benefits.  A VA examiner's opinion on unemployability was to be requested only if these completed forms showed that the Veteran's part-time employment was marginal.

In April 2016, the Veteran provided a statement regarding the nature of his past employment with accompanying income information.  He also provided a completed VA Form 21-4912, but did not submit a VA Form 21-8940.

In February 2017, the Board concluded the Veteran's part-time employment during the period in question was marginal and remanded the matter for a VA examiner's opinion on whether the Veteran's service-connected disabilities, alone or in combination, prevented him from securing or following substantially gainful employment during the period of time from December 14, 2010 and September 9, 2013.

In June 2017, a VA social worker reviewed the file and concluded that due to a lack of information, an opinion on unemployability could not be rendered.  The matter has now returned to the Board for appellate consideration.  The Board finds there has been substantial compliance with its past remand directives, and the Board may proceed to a decision of the merits.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  For the time period covering December 14, 2010 through September 9, 2013, the Veteran has met the criteria necessary for schedular TDIU consideration. 

2. For the time period covering December 14, 2010 through September 9, 2013, the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from December 14, 2010 through September 9, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act (VCAA) mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16, 4.18 (2016)) were previously provided in the January 2011 and April 2016 Supplemental Statements of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here. 

From December 14, 2010 through September 9, 2013, the Veteran's total combined disability rating was 70 percent.  [70 percent for PTSD; 10 percent for bilateral high frequency hearing loss, perceptive type; and a noncompensable rating for right knee chondromalacia].  Throughout the relevant time frame, the Veteran has had at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Thus, the Veteran has satisfied the threshold criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a) (2016). 

Next, the Board turns to the question of whether the evidence proves the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the period in question.  After a thorough review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is entitled to a TDIU during the relevant time frame. 

The record contains very little information with regard to the Veteran's educational background and past employment history.  The Veteran is a high school graduate and prior to being drafted in the military he worked on his family farm.  See May 1999 VA medical records.  Additionally, he worked at R & R farms as a seasonal/part-time employee from September 2007 to November 2013.  See VA Form 21-4912.  

Although the Veteran's part-time employment at R & R farms has been found to be marginal in nature, it suggests to the Board that the Veteran had the physical capabilities to perform manual labor during the relevant timeframe.  See February 2017 Board decision.  In a statement submitted in April 2016, the Veteran did not indicate his service-connected disabilities precluded him from securing and following employment, rather he stated he could not get full-time employment because of his status as a felon and lack of a drivers' license since February 1972.  He further indicated that he has been in and out of trouble with the law because of a lack of a driver's license.  See April 2016 written statement. 

At the December 2010 VA examination, the Veteran provided the same rationale for his lack of gainful employment to the VA examiner.  He indicated that he "enjoys working.  It's hard to get employment with history of felonies."  He further indicated he enjoys reading and goes to the library every day.  The examiner found that the Veteran was capable of performing activities of daily living, moderately precluded only in his capacity to travel and drive.  This, of course, is the result of the Veteran's inability to maintain an active driver's license due to his prior legal history.  See May 1999 VA medical records (He lost his driver's license in 1971 because of a DWI.  He has not [had] a license since then.).

Taken as a whole, the evidence suggests to the Board that the Veteran is not incapable of securing and following gainful occupation due solely to his service-connected disabilities.  While the December 2010 VA examiner remarked that the Veteran's PTSD may contribute to limitations in work due to his perceived "difficulty working with some" and difficulty getting along with others," the record reflects he has successfully worked with others during his part-time, seasonal employment, without difficulty.  The Board has considered that the December 2010 VA examination shows some functional limitations, however the Board finds the Veteran's own statements suggesting he enjoys working, but cannot find full-time employment due to his felony status to be more probative in this determination. 

The question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a) (2016); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  In this instance, the Board finds the VA examiner's opinion on the Veteran's ability to perform work to be of little evidentiary value, as it conflicts with the Veteran's documented employment history during the pertinent timeframe. 

Additionally, the Board has reviewed the Veteran's VA treatment records from December 14, 2012 through June 30, 2012 and finds that none of the Veteran's treating clinicians ever issued any long-term mental or physical restrictions due to his service-connected disabilities.  This evidence weighs significantly against a finding of total unemployability.  

In sum, the Board finds that the Veteran has the experience and knowledge necessary to perform manual labor, such as farm work.  The record suggests the only reason he cannot find gainful employment in this occupation is his legal history, and not restrictions stemming solely from his service-connected disabilities.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU from December 14, 2010 through September 9, 2013 is denied. 



____________________________________________
L.  M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


